


Exhibit 10.17




FIRST COMMUNITY FINANCIAL PARTNERS, INC.
2013 EQUITY INCENTIVE PLAN
EMPLOYEE PERFORMANCE UNIT AWARD AGREEMENT
The Participant specified below is hereby granted a performance unit award by
FIRST COMMUNITY FINANCIAL PARTNERS, INC. under the FIRST COMMUNITY FINANCIAL
PARTNERS, INC. 2013 EQUITY INCENTIVE PLAN. This Award shall be subject to the
terms of the Plan and the terms set forth in this Award Agreement.
Section 1.Award. The Company hereby grants to the Participant this Award of
performance units (each such unit, a “Unit”), where each Unit represents the
right of the Participant to receive one Share in the future, subject to the
terms of this Award Agreement and the Plan.
Section 2.    Terms of Performance Unit Award.  The following words and phrases
relating to this Award shall have the following meanings:
(a)    The “Participant” is ______________________________.
(b)    The “Grant Date” is ______________________________.
(c)    The number of Units is ______________________________.
(d)    The “Measurement Date” with respect to a Unit shall be as reflected in
EXHIBIT A hereto.
Except for words and phrases otherwise defined in this Award Agreement
(including in Section 19 below), any capitalized word or phrase in this Award
Agreement shall have the meaning ascribed to it in the Plan.
Section 3.    Vesting and Forfeiture of Units. Subject to the forfeiture
provisions in Section 3(c) below, the Circuit Breaker provisions in Section 5
below, and the settlement provisions in Section 6 below:
(a)    General Vesting of Units. The Units shall be eligible to become vested as
of the applicable Measurement Date reflected in EXHIBIT A hereto, based on the
level of achievement of the applicable performance goals set forth in EXHIBIT A
hereto, as determined by the Committee in its sole discretion.
(b)    Change in Control Vesting of Units. Upon a Change in Control:
(i)    Any unvested Units for which the Measurement Date is scheduled to occur
in the year of such Change in Control shall become vested immediately prior to,
and contingent upon the consummation of, the Change in Control, based on the
projected level of

1029130.v5

--------------------------------------------------------------------------------




achievement of the applicable performance goals set forth in EXHIBIT A hereto
through the end of the year in which the Change in Control occurs, as determined
by the Committee in its sole discretion, taking into account the level of
achievement of the applicable performance goals through the Change in Control;
and
(ii)    50% of any unvested Units for which the Measurement Date is scheduled to
occur in a year following the year of the Change in Control shall become vested
immediately prior to, and contingent upon the consummation of, the Change in
Control.
(c)    Forfeiture of Units.
(i)    The Participant shall forfeit any Units that are not vested and that do
not become vested as of the Participant’s Termination of Service.
(ii)    Subject to Section 5 below, the Participant shall forfeit any Units that
are not vested and that do not become vested as of the applicable Measurement
Date.
(iii)    Upon a Change in Control, the Participant shall forfeit any Units that
are not vested and that do not become vested in connection with such Change in
Control.
Section 4.    Adjustments. In addition to any adjustments to this Award
Agreement permitted under the Plan, the Committee may, in its sole discretion,
make any reasonable adjustments to the performance goals and measures that it
deems appropriate to reflect effects of the following items, to the extent
identified in the audited financial statements of the Company, including
footnotes, or in the Management Discussion and Analysis section of the Company’s
annual report: (a) extraordinary, unusual or nonrecurring items of gain or loss,
(b) gains or losses on the disposition of a business, (c) changes in tax or
accounting principles, regulations or laws or (d) mergers or acquisitions. The
foregoing adjustments shall only be permissible by the Committee, as determined
in the sole discretion of the Committee, to the extent such adjustments do not
unreasonably benefit or penalize the Participant.
Section 5.    Circuit Breaker. Notwithstanding anything in Section 3 above to
the contrary, no Units that would otherwise become vested pursuant to the terms
of Section 3 above and EXHIBIT A hereto shall become vested as of a Measurement
Date if as of such Measurement Date there exists a material weakness in safety,
soundness or compliance (e.g., a regulatory memorandum of understanding), at the
Company level or the Bank level, as determined in the sole discretion of the
Committee (a “Circuit Breaker”); provided, however, that in the event a Circuit
Breaker exists, Units that would have become vested but for the existence of the
Circuit Breaker shall not be forfeited as of the applicable Measurement Date,
and shall become vested if the Circuit Breaker ceases to exist in its entirety
prior to the second anniversary of the applicable Measurement Date, provided
that the Participant has not incurred a Termination of Service prior to the time
such Circuit Breaker ceases to exist in its entirety.
Section 6.    Settlement of Units. Delivery of Shares or other amounts under
this Award Agreement and the Plan shall be subject to the following:






--------------------------------------------------------------------------------




(a)    Delivery of Shares. The Company shall deliver to the Participant one
Share free and clear of any restrictions in settlement of each of the earned,
vested, and unrestricted Units within 30 days following the time such Units
vest.
(b)    Compliance with Applicable Laws.  Notwithstanding any other term of this
Award Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Award Agreement or
the Plan unless such delivery or distribution complies with all applicable laws
and the applicable rules of any securities exchange or similar entity.
(c)    Certificates Not Required.  To the extent that this Award Agreement and
the Plan provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.
Section 7.    Withholding.  All deliveries of Shares pursuant to this Award
shall be subject to withholding of all applicable taxes. The Company shall have
the right to require the Participant (or if applicable, permitted assigns, heirs
and Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with this Award.  Except as may be provided otherwise by the
Committee, such withholding obligations may be satisfied at the election of the
Participant (a) through cash payment by the Participant, (b) through the
surrender of Shares that the Participant already owns or (c) through the
surrender of Shares to which the Participant is otherwise entitled under the
Plan; provided, however, that except as otherwise specifically provided by the
Committee, such Shares under clause (c) may not be used to satisfy more than the
Company’s minimum statutory withholding obligation.
Section 8.    Non-Transferability of Award. This Award, or any portion thereof,
is not transferable except as designated by the Participant by will or by the
laws of descent and distribution or pursuant to a domestic relations order.
Except as provided in the immediately preceding sentence, this Award shall not
be assigned, transferred, pledged, hypothecated or otherwise disposed of by the
Participant in any way whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process.  Any attempt at
assignment, transfer, pledge, hypothecation or other disposition of this Award
contrary to the provisions hereof, or the levy of any attachment or similar
process upon this Award, shall be null and void and without effect.
Section 9.    No Rights as Stockholder. The Participant shall not have any
rights of a Stockholder with respect to the Units, including but not limited to,
dividend or voting rights, prior to the settlement of the Units pursuant to
Section 6(a) above and issuance of a stock certificate or its equivalent as
provided herein.
Section 10.    Heirs and Successors.  This Award Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring all or substantially all of the Company’s assets
or business. If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed at
the time of the Participant’s death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Award Agreement and the






--------------------------------------------------------------------------------




Plan. The Participant’s designation of beneficiary may be amended or revoked
from time to time by the Participant in accordance with any procedures
established by the Committee. If a Participant fails to designate a beneficiary,
or if the Designated Beneficiary does not survive the Participant, any benefits
that would have been provided to the Participant shall be provided to the legal
representative of the estate of the Participant. If a Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the provision of the Designated Beneficiary’s benefits under this Award
Agreement, then any benefits that would have been provided to the Designated
Beneficiary shall be provided to the legal representative of the estate of the
Designated Beneficiary.
Section 11.    Administration.  The authority to manage and control the
operation and administration of this Award Agreement and the Plan shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Award Agreement as it has with respect to the Plan. Any interpretation of
this Award Agreement or the Plan by the Committee and any decision made by the
Committee with respect to this Award Agreement or the Plan shall be final and
binding on all persons.
Section 12.    Plan Governs. Notwithstanding anything in this Award Agreement to
the contrary, this Award Agreement shall be subject to the terms of the Plan, a
copy of which may be obtained by the Participant from the office of the
secretary of the Company. This Award Agreement shall be subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time. Notwithstanding any term of this Award Agreement to the
contrary, in the event of any discrepancy between the corporate records of the
Company and this Award Agreement, the corporate records of the Company shall
control.
Section 13.    Not an Employment Contract. Neither this Award nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant’s employment or other
service at any time.
Section 14.    Amendment.  Without limitation of Section 17 and Section 18
below, this Award Agreement may be amended in accordance with the provisions of
the Plan, and may otherwise be amended in writing by the Participant and the
Company without the consent of any other person.
Section 15.    Governing Law. This Award Agreement, the Plan and all actions
taken in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to
principles of conflict of laws, except as superseded by applicable federal law.
Section 16.    Validity. If any provision of this Award Agreement is determined
to be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.






--------------------------------------------------------------------------------




Section 17.    Section 409A Amendment. This Award is intended to be exempt from
Code Section 409A and this Award Agreement shall be administered and interpreted
in accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Award Agreement without
the consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.
Section 18.    Clawback.
(a)    The Company shall, to the fullest extent permitted by governing law, in
all appropriate cases, require immediate reimbursement of any amount or benefit
received under this Award if (i) such amount or benefit was calculated based
upon the achievement of certain financial results that were subsequently the
subject of a restatement and (ii) the amount or benefit that would have been
awarded to the Participant had the financial results been properly reported
would have been lower than the amount or benefit actually awarded.
(b)    Without limitation of Section 18(a) above, this Award and any amount or
benefit received under the Plan shall also be subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
any applicable Company or Subsidiary clawback policy (the “Policy”) or any
applicable law, as may be in effect from time to time. The Participant hereby
acknowledges and consents to the Company’s or a Subsidiary’s application,
implementation and enforcement of (a) the Policy and any similar policy
established by the Company or a Subsidiary that may apply to the Participant,
whether adopted prior to or following the date of this Award Agreement, and (b)
any provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, and agrees that the Company or a Subsidiary may take
such actions as may be necessary to effectuate the Policy, any similar policy
and applicable law, without further consideration or action.
Section 19.    Non-Solicitation Covenant. As an essential ingredient of and in
consideration of this Award Agreement, the Company’s granting of the Award
described herein, and the Participant’s employment with the Company or a
Subsidiary, the Participant shall not, during the Participant’s employment or
during the Restricted Period, regardless of when the Participant’s Termination
of Service occurs, directly or indirectly do any of the following (all of which
are collectively referred to in this Award Agreement as the “Restrictive
Covenant”):
(a)    (i) Induce or attempt to induce any employee of the Company or a
Subsidiary to leave the employ of the Company or a Subsidiary; (ii) in any way
interfere with the relationship between the Company or a Subsidiary and any
employee of the Company or a Subsidiary; or (iii) induce or attempt to induce
any customer, supplier, licensee, or other business relation of the Company or a
Subsidiary with whom the Participant had an ongoing business relationship to
cease doing business with the Company or a Subsidiary or in any way interfere
with the relationship between the Company or a Subsidiary and their respective
customers, suppliers, licensees, or other business relations with whom the
Participant had an ongoing business relationship.
(b)    Solicit the business of any person or entity known to the Participant to
be a customer of the Company or a Subsidiary, where the Participant, or any
person reporting to the






--------------------------------------------------------------------------------




Participant, had accessed Confidential Information of, had an ongoing business
relationship with, or had made Substantial Business Efforts with respect to,
such person or entity, with respect to products, activities, or services that
compete in whole or in part with the products, activities, or services of the
Company or a Subsidiary.
Section 20.    Remedies for Breach of Restrictive Covenant. The Participant
acknowledges that the Restrictive Covenant contained in Section 19 above is
reasonable and necessary for the protection of the legitimate business interests
of the Company and its Subsidiaries, that the Restrictive Covenant creates no
undue hardship, that any violation of the Restrictive Covenant would cause
substantial injury to the Company and its Subsidiaries and such interests, and
that the Restrictive Covenant was a material inducement to the Company to enter
into this Award Agreement. In the event of any violation or threatened violation
of the restrictions contained in Section 19 above, the Company and its
Subsidiaries, in addition to and not in limitation of, any other rights,
remedies, or damages available under this Award Agreement or otherwise at law or
in equity, (i) shall be entitled to preliminary and permanent injunctive relief
to prevent or restrain any such violation by the Participant and all persons
directly or indirectly acting for or with the Participant, as the case may be,
without any requirement that the Company or a Subsidiary post bond and (ii)
shall be relieved of any obligation to pay or provide any amounts or benefits
pursuant to this Award Agreement. If the Participant violates the Restrictive
Covenant and the Company brings legal action for injunctive or other relief, the
Company shall not, as a result of the time involved in obtaining such relief, be
deprived of the benefit of the full period of the Restrictive Covenant;
accordingly, the Restrictive Covenant shall be deemed to have the duration
specified herein computed from the date the relief is granted but reduced by the
time between the period when the Restricted Period began to run and the date of
the first violation of the Restrictive Covenant by the Participant.
Section 21.    Additional Definitions. For purposes of this Award Agreement, in
additions to the terms set forth in Section 2 above, the following capitalized
words and phrases shall have the following meanings:
(a)    “Award” means the grant of performance units under this Award Agreement.
(b)    “Award Agreement” means this performance unit award agreement.
(c)    “Bank” means First Community Financial Bank.
(d)    “Circuit Breaker” has the meaning set forth in Section 5 above.
(e)    “Company” means First Community Financial Partners, Inc., an Illinois
corporation.
(f)    “Confidential Information” means confidential or proprietary non-public
information concerning the Company or its Subsidiaries, including research,
development, designs, formulae, processes, specifications, technologies,
marketing materials, financial and other information concerning customers and
prospective customers, customer lists, records, data, computer programs, source
codes, object codes, database structures, trade secrets, proprietary






--------------------------------------------------------------------------------




business information, pricing and profitability information and policies,
strategic planning, commitments, plans, procedures, litigation, pending
litigation, and other information not generally available to the public.
(g)    “Designated Beneficiary” means the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
as the Committee may require.
(h)    “Plan” means the First Community Financial Partners, Inc. 2013 Equity
Incentive Plan.
(i)    “Policy” has the meaning set forth in Section 18 above.
(j)    “Restricted Period” means a period of 12 months immediately following the
effective date of the Participant’s Termination of Service.
(k)    “Substantial Business Efforts” means marketing, promotional, purchasing,
sales, or solicitation activities undertaken on behalf of the Company or a
Subsidiary, which include (i) in person and voice communications and (ii) either
or both of (A) delivery of a quote, bid, proposal, or request for any of the
foregoing or (B) visits to the site of the actual or potential business
development and other similar meetings or visits (conducted alone or with other
employees of the Company or a Subsidiary), where such activities would enjoy a
reasonable prospect of success in the absence of any breach of the Restrictive
Covenant contained in this Award Agreement.
(l)    “Unit” means a performance unit under this Award Agreement.
*    *    *    *    *






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of this Award Agreement, all as of
the Grant Date.
FIRST COMMUNITY FINANCIAL PARTNERS, INC.
By:     
Print Name:     
Print Title:     
PARTICIPANT
By:     
Print Name:     








